ORDER
LEE D. GOTTESMAN of TOMS RIVER, who was admitted to the bar of this State in 1981, having pleaded guilty in the United States District Court for the District of New Jersey to an indictment charging respondent with tax evasion, in violation of 26 U.S.C. § 7201, and willful failure to pay over payroll taxes, in violation of 26 U.S.C. § 7202, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), LEE D. GOTTESMAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that LEE D. GOTTESMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that LEE D. GOTTESMAN comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.